 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222Watkins Contracting, Inc. and Laborers Interna-tional Asbestos and Toxic Abatement Employees Union, Local 882, AFLŒCIO, a/w Laborers In-ternational Union of North America, AFLŒCIO. Case 21ŒCAŒ33379 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On March 23, 2001, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions1 and to adopt the recommended Order as modified.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Watkins Contracting, Inc., San Diego, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified below. 1. Substitute the following for paragraph 1(a).                                                            1 We adopt the judge™s conclusion that the Respondent unlawfully refused to furnish the information requested by the Union on March 23, 1999.  In the proceedings below, the Respondent contended it had no duty to furnish the requested information because, inter alia, it had provided similar information to the Union in July 1998.  The March 23 request was essentially a request for an update, and the Respondent did not reply.  Thus, the judge properly rejected the Respondent™s conten-tion in reliance on Long Island Day Care Services, 303 NLRB 112 (1991).  However, the judge also treated the contention as though the Respondent were disputing the information™s relevance.  The Respon-dent has not done so.  On the contrary, in its exceptions the Respondent admits the relevance of the requested information as it pertains to bar-gaining unit employees.  Since there is no contention that the informa-tion is not relevant, we do not pass on the judge™s discussion of what is required to rebut the presumption of relevance.  There were no exceptions to sec. II,B,3,c of the judge™s decision concerning the availability of the requested information from other sources, or to sec. II,B,3,e concerning the Respondent™s confidentiality claim.  With respect to the latter, however, we note that in the last para-graph of sec.II,B,3,e, the judge inadvertently refers to Minnesota Min-ing & Mfg. Co., 261 NLRB 27 (1982), instead of the decision the judge actually quotes from and discusses, Exxon Co. USA, 321 NLRB 896 (1996). 2 The Respondent argues, inter alia, that the judge™s recommended Order is overly broad in certain respects.  We agree and have modified the recommended Order to remedy more precisely the violation found by the judge.  ﬁ(a) Refusing to bargain with Laborers International Asbestos and Toxic Abatement Employees Union, Local 882, AFLŒCIO, affiliated with Laborers International Union of North America, AFLŒCIO, by refusing to fur-nish the Union with information that is relevant and nec-essary to its role as the exclusive bargaining representa-tive of unit employees.ﬂ 2. Substitute the following for paragraph 2(a). ﬁ(a) Furnish to the Union in a timely fashion the in-formation requested by the Union in items 1 and 2 of its letter dated March 23, 1999, excluding social security numbers and limited to bargaining unit employees.ﬂ 3. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected con-certed activities.  WE WILL NOT refuse to bargain with Laborers Inter-national Asbestos and Toxic Abatement Employees Un-ion, Local 882, AFLŒCIO, a/w Laborers International Union of North America, AFLŒCIO, by refusing to fur-nish the Union with information that is relevant and nec-essary to its role as the exclusive bargaining representa-tive of unit employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL furnish to the Union in a timely fashion the information requested by the Union in items 1 and 2 of its letter dated March 23, 1999, excluding social security numbers and limited to bargaining unit employees. WATKINS CONTRACTING, INC.    Jean C. Libby, for the General Counsel. 335 NLRB No. 17  WATKINS CONTRACTING, INC. 223Carlos R. Perez (Reich, Adell, Crost, & Cvitan),
 of Los Ange-les, California, for the Charging Party. 
Mark T. Bennett (Merrill, Schultz, & Wolds, LTD),
 of San Diego, California, for the Respondent. 
DECISION STATEMENT OF THE CASE 
JAY R. POLLACK, Administrative Law Judge.  I heard this 
case in trial at San Diego, California, on August 29, 2000.  On 
June 16 1999, Laborers International Asbestos and Toxic 
Abatement Employees Union, Lo
cal 882, AFLŒCIO, affiliated 
with Laborers International Un
ion of North America, AFLŒCIO (the Union) filed the original charge alleging that Watkins 
Contracting, Inc. (Respondent or the Employer) committed 
certain violations of Section 8(a)(1) and (5) of the National 
Labor Relations Act, as amende
d.  On January 31, 2000, the 
Regional Director for Region 21 of the National Labor Rela-
tions Board issued a complaint and notice of hearing against 
Respondent alleging that Responde
nt violated Section 8(a)(1) 
and (5) of the Act.  The complaint was amended at the hearing.  
Respondent filed timely answers to
 the complaints denying all 
wrongdoing.  The essential issue is whether the Respondent™s failure and 
refusal to provide the Union with the requested information of a 
list of current employees contai
ning the names, addresses, job classifications, rate of pay, te
lephone numbers if any, and pre-
sent job locations including site 
addresses is a violation of Sec-tion 8(a)(1) and (5) of the Act. 
The parties have been afforded full opportunity to appear, to 
introduce relevant evidence, to
 examine and cross-examine witnesses, and to file briefs.
1  On the entire record, from my 
observation of the demeanor of the witnesses
2 and having con-sidered the post-hearing briefs of
 the parties, I make the follow-
ing. FINDINGS OF FACT AND CONCLUSIONS 
I.  JURISDICTION 
Respondent, a Nevada corporation, is engaged in the asbes-
tos-lead handling business, at its facility in San Diego, Califor-
nia, where it annually purchases and receives at its California 
locations goods valued in excess of $50,000 directly from sup-
pliers located outside the State of California.  Respondent ad-
mits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
Respondent admits and I find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act.   
                                                          
 1 The General Counsel, Charging Party, and Respondent all filed 
timely briefs.  
2 The credibility resolutions here have
 been derived from a review of 
the entire testimonial record and exhi
bits, with due regard for the logic 
of probability, the demeanor of the 
witnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to 
the findings therein, their testimony 
has been discredited, either as ha
ving been in conflict with credited 
documentary or testimonial evidence or because it was in and of itself 
incredible and unworthy of belief. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Issues 
The Union and the International Association of Heat and 
Frost Insulators and Asbestos Workers, Local No. 5, AFLŒCIO, 
were jointly certified as exclusive collective-bargaining repre-
sentatives for hazardous material handler mechanics and haz-
ardous material handler helpers 
employed out of Respondent™s 
San Diego facility on May 27, 
1997.  Collective-bargaining 
negotiations began in the summer of 1997.  The Union re-
quested information at the last 
bargaining session, July 9, 1998, 
which included a request for a list of the employees including 
their names, social security 
numbers, addre
sses, telephone numbers, and presen
t job locations. 
Humberto Gomez, business manager of the Union, testified 
that the information was requested for the purposes of negotia-
tions, identifying employees, and to compare the jobsite infor-
mation with the information the Employer provide to Cal-
OSHA.  Respondent asked that the request be put in writing 
which was done on July 14, 1998, and the Respondent provided 
the information on July 23, 1998. 
 In the same month, the par-ties reached impasse and the Respondent notified the Union of 
its intent to implement its last, best, and final offer.  
By letter dated March 23, 1999, the Union requested infor-
mation ﬁpertaining to negotiati
ons.ﬂ  The Union requested, 
among other things, a list of the 
current employees with their 
addresses, job classifi
cations, rate of pay, 
telephone numbers, if 
any, and a list of present job loca
tions including site addresses.  
In a letter dated April 2, 1999, 
Respondent stated that since the 
parties were at imp
asse, Respondent was under no obligation to 
continue negotiations with th
e Union until another proposal 
was submitted by the Union.  The letter further stated that the 
request for employee names, addr
esses, job classifications, rate 
of pay, and telephone numbers 
had already been provided in 
July 1998.  In regards to the 
present job locations, Respondent 
asked for an ﬁexplanation of the relevance of that information 
in the current context of the collective bargaining relationshipﬂ 
and if the information was shown to be ﬁrelevant,ﬂ a question 
was posed as to whether the ﬁunion was prepared to enter into a 
legally binding and enforceabl
e confidentiality agreement per-
taining to such information, should the company choose to 
provide it.ﬂ By letter dated April 14, 1999,
 the Union made a second re-quest for the information.  By letter dated April 22, 1999, Re-
spondent redirected the Union to its letter of April 2, 1999.  The 
Union responded with a third reque
st, by letter, for the informa-
tion on April 22, 1999.  During the March/April exchanges, the 
Union did not receive the information it requested of the Re-
spondent pertaining to a list of the current employees with their 
addresses, job classifi
cations, rate of pay, 
telephone numbers, if 
any, and a list of present job loca
tions including site addresses.  
B. Discussion and Findings 
1.  The duty to furnish information 
Section 8(a)(5) of the Act makes it an unfair labor practice 
for an employer to refuse to bargain collectively with the repre-

sentatives of his employees, s
ubject to the bargaining unit pro-
visions of Section 9(a).  The du
ty to bargain in good faith re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 224quires an employer to furnish in
formation requested and needed 
by the employees™ bargaining representative for the proper 
performance of its duties to re
present unit employees of that 
employer.  
NLRB v. Acme 
Industrial Co.
, 385 U.S. 432, 437 
(1967).  A union™s request for information regarding the terms and conditions of employment 
of the employees employed 
within the bargaining unit represented by the union, is ﬁpre-
sumptively relevantﬂ to the Union™s proper performance of its 
collective-bargaining duties, Samaritan Medical Center
, 319 
NLRB 392, 397 (1995), because such information is at the 
ﬁcore of the employee-employer relationship,ﬂ 
Graphics Com-munications Local 13 v. NLRB, 598 F.2d 267, 271 fn. 5 (D.C. 
Cir. 1979), thus it is relevant by its ﬁvery nature.ﬂ 
Emeryville 
Research Center v. NLRB
, 441 F.2d 880, 887 (9th Cir. 1971). 
Therefore, an employer™s statutory obligation to provide in-
formation presupposes that the information is relevant and nec-essary to a union™s bargaining obligation vis-a-vis its represen-
tation of unit employees of that employer.  
White-Westinghouse 
Corp., 259 NLRB 220 fn. 1 (1981).  Whether the requested 
information is relevant and suffic
iently important or needed to 
invoke a statutory obligation to provide it is determined on a 

case-by-case basis.  Id. 
  In making this determination 
of importance, the Board has 
followed the following principles: 
 Wage and related information pe
rtaining to employees in the 
bargaining unit is pr
esumptively relevant, for, as such data 
concerns the core of the employer-employee relationship, a 
union is not required to show the precise relevance of it, 
unless effective employer rebuttal
 comes forth; as to other re-
quested data, however, such as employer profits and produc-

tion figures, a union must, by reference to the circumstances 
of the case, as an initial matter, demonstrate more precisely 
the relevance of the data it desires.  
 Coca-Cola Bottling Co.
, 311 NLRB 424, 425 (1993) (citing 
Curtiss-Wright Corp. v. NLRB, 347 F.2d 61, 69 (3d Cir. 1965)). 
 Thus, if the requested informatio
n goes to the core of the em-
ployer-employee relationship, and the employer refuses to 
provide that requested information, the employer has the bur-
den to prove either lack of relevance or to provide adequate 
reasons why it cannot, in good faith, supply the information.  
If the information requested is sh
own to be irrelevant to any 
legitimate union collective-ba
rgaining need, however, a re-
fusal to furnish it is not an unfair labor practice.  
 Coca-Cola Bottling Co., supra at 425 (citing Emeryville Re-
search Center v. NLRB, supra).   
The standard to determine a union™s right to information will 
be ﬁa broad discovery type st
andard,ﬂ which permits the union 
access to a broad scope of information potentially useful for the 
purpose of effectuating the bargaining process.  
NLRB v. Acme 
Industrial, supra at 437, fn. 6; See also
 Honda of Hayward
, 314 NLRB 443, 449 (1994). There only needs to be ﬁthe probability 
that the desired information was relevant, and that it would be 
of use to the union in carrying out its statutory duties and re-
sponsibilities.ﬂ  
Acme Industrial
, supra at 437.  
 2. The relevance of the information requested 
In this case, all of the info
rmation in question, employee 
names, addresses, job classifications, rate of pay, telephone 
numbers, and present job location 
including site addresses is 
presumptively relevant.  As such
, no showing of particular need 
is necessary.  
Curtiss-Wright Corp., supra at 69. 
As to employee job classifica
tion, it is a condition of em-ployment that is presumptiv
ely relevant information.  
Millard Processing Services, 308 NLRB 929, 930 (1992).  The same is 
true for rates of pay.  
Dynatron/Bondo Corp., 305 NLRB 574 
(1991); see also TEG/LVI Environmental Services, 
328 NLRB 
483, 484 (1999); Children™s Hospital of San Francisco, 312 
NLRB 920 (1993). 
As to names, addresses, an
d telephone numbers, ﬁ[t]he Un-
ion™s obligation to represent em
ployees presupposes the ability 
to communicate with them.ﬂ  
Howe K. Sipes Co.
, 319 NLRB 30, 39 (1995).  It is well settled 
that the names, 
addresses, and telephone numbers are therefore presumptively relevant infor-
mation.  Dynatron/Bondo Corp., supra at 574; 
Valley Pro-
grams, 300 NLRB 423, (1990); see, e.g., 
Burkart Foam, 283 NLRB 351 (1987), enfd. 848 F.2d 825 (7th Cir. 1988); Tom™s 
Ford, 253 NLRB 888, 894Œ895 (1980).  
As to the present job location including site addresses, the 
Board has found that a ﬁ[l]ist of current employees containing 

the names, addresses, job classi
fications, rates of pay and tele-
phone numbers if anyﬂ and a ﬁ[l]ist of present job locations 
including site addressesﬂ was presumptively rele
vant informa-
tion ﬁinasmuch as the request rela
tes to wages, hours, and terms 
and conditions of employment of
 the unit employees.  The Re-
spondent™s denial of its relevance, without more, does not raise 
an issue warranting a hearing.ﬂ  
TEG/LVI Environmental Ser-vices, 
supra.  3. Respondent™s arguments 
a. Information previously provided
 Respondent raises several ar
guments against providing the 
information.  Respondent argues 
that it has not failed nor re-fused to provide the information but rather has already com-
plied with the March 1999 request for information by providing 
answers to these same questions in July 1998. 
With presumptively relevant info
rmation, ﬁa union is not re-
quired to prove the precise relevance of such information unless 
the Respondent submits evidence sufficient to rebut the pre-
sumption of relevance.ﬂ  
Mathews Readymix, Inc.
, 324 NLRB 
1005, 1009 (1997) (citing Grand Islander Health Care Center, 256 NLRB 1255, 1256 (1981)).
 In this case, Respondent has not
 clearly and convincingly re-
butted the presumption of relevance.  While Respondent has 

stated that it provided answers to the same questions in July 
1998, it has not stated that the 
answers to those questions were 
the same as those that would have been provided in March 
1999.  Rather, the General Counsel™s witness, Mr. Gomez, 
testified that the number of as
bestos and toxic abatement em-
ployees in the bargaining unit in 1999 varied from 75Œ150.  

And, as evidenced by the lengthy time spent at hearing over 
where jobsite information coul
d be found, the employees per-
form their work in 
varying locations.  
 WATKINS CONTRACTING, INC. 225Therefore, in examining the circumstances particular to this 
case I find that it is not unreasonable for a union to request updated information from time to time
.  Long Island Day Care Services, 303 NLRB 112, 130 (1991).  In 
Long Island Day Care Services
, as here, the information requested (names, ad-
dresses, job classifications, date
s of hire, and wage rates) was 
provided and then again requested by the Union 8 months later.  
It is reasonable to assume that there was employee turnover, 
changes in address, phones numbe
rs, and job classifications.  
Id. at 130 fn 8.  Additionally, with the nature of the work per-
formed by the bargaining unit employees in the present case 
(i.e., performance at different jo
b locations with different site 
addresses), it is not unreasonable 
to assume that the present job 
locations including site address has additionally changed in the 
last 8 months. 
Having the number of employees in the bargaining unit 
change between 75 to 150 in 1 year within a business that addi-

tionally has changes in jobsite information makes this a situa-
tion where everyone ought to know, by reason of obviousness, 
that the answers to the questions are not stable and it is not 
unreasonable to request the inform
ation again, in this case 8 
months later, as the information remains presumptively rele-

vant.  Therefore, although Resp
ondent has stated that it sup-
plied answers to the same questions 8 months earlier, this is not 
a significant rebuttal of the presumption of relevance under the 
circumstances of this particular case.  
b. The parties were at impasse 
In its letter to the Union dated April 2, 1999, the Respondent 
questioned the relevancy of re
questing information on current 
job locations including site addr
esses given that the parties 
were at impasse.  Respondent further argued that it had no obli-
gation to provide the informa
tion under these circumstances.  
It is well settled that an employer has an obligation to furnish 
a union, on request, information necessary to enable the union 
to perform its duties as collective-bargaining representative of 
unit employees.  
NLRB v. Acme Industrial Co., supra at 435Œ436.  In addressing a union™s request for information after im-
passe, the Board found that impasse did not serve to terminate 
altogether the bargaining relationship between the union and 
the respondent.  Although an impasse means that ﬁthe parties 
have exhausted the prospects of concluding an agreement and 
further discussions would be fruitless,ﬂ 
Laborers Health & 
Welfare Trust v. Advanced Lightweight Concrete
, 779 F.2d 
497, 500 fn. 3 (9th Cir. 1985), quoted with approval 
Laborers Health & Welfare Trust v. Advanced Lightweight Concrete
, 484 U.S. 539, 543 fn. 5 (1988), an impasse is nonetheless viewed as 
ﬁonly a temporary deadlock or hiatusﬂ in bargaining for a col-
lective-bargaining contract, 
Charles D. Bonanno Linen Service 
v. NLRB
, 454 U.S. 404, 412 (1982), during which ﬁthere [is] no 
realistic possibility that continuation of discussion at that time 
would have been fruitful.ﬂ Television Artists AFTRA v. NLRB
, 395 F.2d 622, 628 (D.C. Cir. 1968). 
 The bargaining process, itself, 
contemplates that passage of 

time following such a hiatus will 
lead one or the other party to 
modify its positions(s) on deadlocked issues, ibid., and, once 

that occurs, all parties are obliged to resume negotiations in a 
renewed effort to reach agreement on terms for a collective-
bargaining contract. Accordingly . . . . impasse . . . . served 

only to interrupt the ongoing process of bargaining for a con-
tract; it did not serve to interrupt or suspend the Union™s status 
as the statutory bargaining agent of employees in the historic 
bargaining unit. 
 As a general proposition, during such a hiatus in negotiations 
for a contract, an employer™s du
ty to disclose relevant infor-
mation is no different, and certainly no less, than exists before 

impasse. For, ﬁwage and rela
ted information 
pertaining to 
employees in the bargaining unit should, upon request, be 
made available to the bargaining agent without regard to its 
immediate relationship to the negotiation or administration of 
the collective- bargaining agreement,ﬂ 
Whitin Machine 
Works, 108 NLRB 1537, 1541 (1954), enfd. 217 F.2d 593 
(4th Cir. 1954), since ﬁa labor organization™s right to relevant 
information is not dependent upon the existence of some par-
ticular controversy or the need to dispose of some recognized 
problem.ﬂ (Citations omitted.) 
Oil Workers Local 6Œ418 v. 
NLRB, 711 F.2d 348, 361 (D.C. Cir. 1983).  
Retlaw Broad-
casting Co.
, 324 NLRB 138, 141Œ142 (1997) (citing 
Oil Workers Local 6-418 v. NLRB
, 711 F.2d 348, 361 (D.C. Cir. 
1983)).  
 Therefore, Respondent cannot justify its refusal to provide 
the presumptively relevant information to the Union simply 
because the request was made after impasse.  Respondent re-
mains under a duty to provide this information. 
 c. The information requested
 is available elsewhere 
Respondent raised as an affirmative defense that 
 ﬁ[s]ome or 
all of the information allegedly requested by Local 882 was 
available to the Union.ﬂ 
The fact that the Union may obtain information by other 
means or from another source does not alter or diminish the 
obligation of the Employer to furnish relevant information
.  Holyoke Water Power Co.
, 273 NLRB 1369 (1985); 
Armstrong 
World Industries, Inc., 254 NLRB 1239, 1243 (1981).  ﬁFor it 
is clear that Sec. 8(a)(5) imposes on an employer the duty to 
furnish a union with information relevant to the union™s intelli-
gent performance of its 
representative function.ﬂ  
Armstrong 
World Industries, Inc.
, supra at 1243. 
d. Information going to be used for other purposes 
Respondent argues that the reason the Union is requesting 
the jobsite information has nothing to do with Respondent™s 
duty to bargain.  Respondent argues that the request for infor-
mation in July 1998, was for the purposes of comparing that 
information to the information Respondent provided to Cal-
OSHA.  
Although Gomez testified that the Union, in its July 1998 re-
quest, orally stated that jobs
ite information was for the pur-
poses of comparing it to the 
jobsite information Respondent 
provided to Cal-OSHA, the Respondent ignores the fact that the 
Union additionally stated, at hear
ing and in its letter requesting 
the information, that the
 information was for negotiations and 
identifying employees.  Additiona
lly, jobsite location including 
site addresses is presumptively relevant information for which 
the Union does not have to demonstrate ﬁthe precise rele-
vance.ﬂ  Curtiss-Wright, supra at 69.  Further, ﬁit is well estab-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 226lished that, where a union™s request for information is for a 
proper and legitimate purpose, 
it cannot make any difference 
that there may be other reasons for the request or that the data 

may be put to other uses.ﬂ  
Associated General Contractors of 
California, 242 NLRB 891, 894 (1979).  And when the infor-
mation requested is presumptively relevant, ﬁ[I]t is well settled 
that the presumption of relevanc
e is not rebutted by a showing 
that the union also seeks the information for a purpose unre-
lated to its representative function.ﬂ  
Coca-Cola Bottling Co.
, supra at 429.  Therefore, even if the Union we
re going to use the jobsite in-
formation to compare to Cal-
OSHA reports, it cannot make a 
difference, nor can it rebut the presumption of relevance that 
has been established for this information.  
e. Respondent™s request for 
a confidentiality agreement 
In its April 2, 1999 letter to the Union, Respondent asked if job location were found to be re
levant information while the 
parties were at impasse, was the 
Union ﬁprepared to enter into a 
legally binding and enforceabl
e confidentiality agreement per-
taining to such information.ﬂ  Respondent argues that the 
ﬁterms under which information will be provided is a legitimate 
subject of bargainingﬂ and cites 
Minnesota Mining & Mfg. Co.
, 261 NLRB 27, 32 (1982). 
Once the initial showing of re
levance has been made, ﬁthe 
employer has the burden to prove a lack of relevance . . . or to 
provide adequate reasons as to why he cannot, in good faith, 
supply such information.ﬂ  
San Diego Newspaper Guild v. 
NLRB, 548 F.2d 863, 867 (9th Cir. 1977).  ﬁ[T]he Board is 
required to balance a union™s need for the information against 
any legitimate and substantial confidentiality interest estab-
lished by the employer.ﬂ  
Earthgrains Baking Cos., 327 NLRB 
605, 611Œ612 (1999; see, e.g.,
 Exxon Co. USA, 321 NLRB 896 
(1996); Good Life Beverage Co.
, 312 NLRB 1060 (1993).  
ﬁHowever, it is also well settled th
at as a part of this balancing 
process, the party making a clai
m of confidentiality has the 
burden of proving that such interests are in fact present and of 
such significance as to outweigh the union™s need for the in-
formation.ﬂ  Jacksonville Area Assn. for Retarded Citizens
, 316 
NLRB 338, 340 (1995).  ﬁWhere the employer fails to demon-
strate a legitimate and substantial confidentiality interest, the 
union™s right to the information is effectively unchallenged, and 
the employer is under a duty to
 furnish the information.ﬂ  A-Plus Roofing
, 295 NLRB 967, 970 (1989). 
In this case, Respondent has only
 stated that the information 
should be held confidential and then asked if the Union would 
agree to sign a confidentiality ag
reement.  Respondent has not 
proven a legitimate and substant
ial confidentiality interest.  
Respondent has therefore failed in its burden.  
Respondent is correct in citing to 
Minnesota Mining & Mfg. 
Co., supra at 32, as a means to 
establish that the terms under 
which information will be provided is a legitimate subject of 
bargaining.  Respondent had requ
ested the ﬁtermﬂ of a confi-
dentiality agreement from the Union.  In 
Minnesota Mining, the 
Board ordered the respondent to disclose the confidential in-formation ﬁsubject to the parties™ bargaining in good faith to a 
mutually satisfactory confidential agreement, protective order, 
or other appropriate procedure.ﬂ  321 NLRB at 899.  
Minnesota 
Mining is distinguished from the present case in that the em-
ployer in 
Minnesota Mining had already esta
blished a legiti-mate confidentiality concern; th
at the identity of persons who 
have disclosed prior drug or al
cohol related arrests or convic-
tions and have participated in a structured rehabilitation pro-
gram is highly sensitive information and requires consent to 
release the information from the employees.  In the instant case, 
Respondent has merely stated that
 the information is confiden-
tial without explanation.  As such, 
Lasher Service Corp.
, 332 
NLRB 834 (2000), is controlling.  In 
Lasher
, the Board ordered 
the respondent to supply the re
quested information and disal-
lowed an order affording the respondent 30 days to bargain 
with the union for a confidentiality agreement because the re-
spondent had not met its burden of establishing that the infor-
mation was indeed confidential.  Id.  As the same is true in the 
present case, (i.e., Respondent ha
s not met its burden of estab-lishing that the information 
was confidential) Respondent 
should provide the relevant information.  
f.  Request for information was overbroad 
The Respondent argues in its brief that the union™s request 
for this information was overbroad.  Respondent argues that the 
terms of the request includes 
non-bargaining unit employees as 
well as bargaining unit employees.  The March 23, 1999 letter 
requesting the information indicates that the Union requested a 
ﬁList of employees. . . .ﬂ wit
hout specifying which employees.  
Although it seems clear by context that the Union was re-
questing information about the em
ployees it represented, when 
a union seeks information concerning employees outside of the 
represented bargaining unit, ther
e is no presumption of rele-
vance and the Union has the burden, in that instance, to show 
relevance.  
E. I. du Pont & Co.
, 744 F.2d 536, 538 (6th Cir. 
1984). The Board held in 
Keauhou Beach Hotel
 that: 
 Even if the Union™s request was ambiguous and/or intended to 
include information regarding 
nonunit employees when made, 

this would not excuse the Respondent™s blanket refusal to 
comply.  It is well established that an employer may not sim-
ply refuse to comply with an ambiguous and/or overbroad in-
formation request, but must request clarification and/or com-
ply with the request to the extent it encompasses necessary 
and relevant information.  298 NLRB 702 (1990); 
See, e.g.
, Earthgrains Baking Cos., 
327 NLRB [605, 612] (1999); 
Tire 
America, Inc.
, 315 NLRB 197, 198 (1994). 
 I believe that Respondent knew that the union™s request ap-
plied to bargaining unit employee
s and did not seek information 
regarding nonbargaining unit empl
oyees. Even if Respondent 
believed the union™s request for information was overbroad, it 

was obliged to provide information about the bargaining unit 
employees; the information that 
was not overbroad or irrele-vant.   CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
the Section 2(5) of the Act. 
3. Respondent has violated Section 8(a)(1) and (5) of the Act 
by failing to provide the Union with information consisting of a 
 WATKINS CONTRACTING, INC. 227list of current employees, their 
addresses, job classifications, 
rate of pay, telephone 
numbers, if any, and a list of present job 
locations including 
site addresses. 
4. The above unfair labor prac
tices are unfair labor practices 
affecting commerce within the m
eaning of Section 2(6) and (7) 
of the Act. REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
therefrom and to take certain 
affirmative action designed to 
effectuate the policies of the Act. 
I shall recommend that Respondent provide the Union with 
the requested information includi
ng a list of current employees, 
their addresses, job classifica
tions, rates of pay, telephone 
numbers, if any, and a list of pr
esent job locations
 including site addresses. 
On the foregoing findings of fact
 and conclusions of law, and 
on the entire record, and pursuant to Section 10(c) of the Act, I 
hereby make the following recommended
3 ORDER Respondent, Watkins Contracting Co., San Diego, Califor-nia, its officers, agents, successors, and assigns, shall 
1.Cease and desist from 
(a) Refusing to bargain with, Laborers International Asbestos 
and Toxic Abatement Employees Union, Local 882, AFLŒCIO, 
affiliated with Laborers Interna
tional Union of North America, 
AFLŒCIO (the Union) by refusing to provide the Union with 
requested information including a list of current employees, 
their addresses, job classifica
tions, rates of pay, telephone 
                                                          
                                                           
3 All motions inconsistent with this recommended order are denied.  
In the event that no exceptions are filed as provided by Sec. 102.46 of 
the Board™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
numbers, if any, and a list of pr
esent job locations
 including site addresses. 
(b) In any like or related manner 
interfering with, restraining, or 
coercing employees in the exercise of the rights guaranteed them 
in Section 7 of the Act. 
2. Take the following affirmative action necessary to effectuate 
the policies of the Act. 
(a) Within 14 days of this Orde
r, provide the Union with the requested information including a list of current employees, 
their addresses, job classifica
tions, rates of pay, telephone 
numbers, if any, and a list of pr
esent job locations
 including site addresses. 
(b) Within 14 days after service by the Regional Director, post 
at its San Diego, California, fac
ilities copies, in English and Span-
ish, of the attached notice marked ﬁAppendixﬂ
3.  Copies of the 
notice, on forms provided by the Regional Director for Region 21, 
after being signed by Respondent™s authorized representative, 
shall be posted by Respondent and maintained by it for 60 con-
secutive days thereafter in conspicuous places, including all places 
where notices to employees are customarily posted.  Reasonable 
steps shall be taken by Respondent to ensure the notices are not 
altered, defaced, or covered by other material.  In the event that, 
during the pendency of 
these proceedings, Respondent has gone 
out of business or closed the facility involved in these proceed-
ings, Respondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current and former employees employed 
by Respondent at any time since April 2, 2000. 
(c) Within 21 days after service by the Regional Director, file 
with the Regional Director a sworn certification of a responsible 
official on a form provided by the Region attesting to the steps 
that Respondent has taken to comply.  
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  